Exhibit 10.3

Loan No. RI1087T02

PROMISSORY NOTE AND

SINGLE ADVANCE TERM LOAN SUPPLEMENT

THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) to
the Master Loan Agreement dated as of October 29, 2012 (the “MLA”) is entered
into as of October 29, 2012 between THE CONNECTICUT WATER COMPANY, Clinton,
Connecticut, a Connecticut corporation (the “Company”) and CoBANK, ACB, a
federally chartered instrumentality of the United States (“CoBank”).

SECTION 1.    The Term Loan.  On the terms and conditions set forth in the MLA
and this Promissory Note and Supplement, CoBank agrees to make a loan to the
Company in an amount not to exceed $14,795,000.00 (the “Commitment”). The
Commitment shall expire at 12:00 noon (Company’s local time) on November 1,
2012, or on such later date as CoBank may, in its sole discretion, authorize in
writing.

SECTION 2.    Purpose.  The purpose of the Commitment is to refinance existing
bond debt of the Company issued through the Connecticut Development Authority
(“CDA”) and identified on Exhibit A hereto (individually or collectively, the
“Existing Debt”).

SECTION 3.    Availability.  Notwithstanding Section 2 of the MLA and provided
that each of the conditions precedent set forth herein and in the MLA have been
satisfied, the loan will be made available to the Company on a date to be agreed
upon by the parties (the “Closing Date”). The loan will be made available in a
single advance by CoBank wire transferring the proceeds of the loan to CDA.

SECTION 4.    Interest.  The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:

(A)    Weekly Quoted Variable Rate.  At a rate per annum equal at all times to
the rate of interest established by CoBank on the first Business Day of each
week. The rate established by CoBank shall be effective until the first Business
Day of the next week. Each change in the rate shall be applicable to all
balances subject to this option and information about the then current rate
shall be made available upon telephonic request.

(B)    Quoted Rate Option.  At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI1087T02

THE CONNECTICUT WATER COMPANY

Clinton, Connecticut

  -2-

 

additional period in accordance with the terms hereof. Notwithstanding the
foregoing, rates may not be fixed for periods expiring after the maturity date
of the loans and rates may not be fixed in such a manner as to cause the Company
to have to break any fixed rate balance in order to pay any installment of
principal. All elections provided for herein shall be made telephonically or in
writing and must be received by 12:00 Noon Company’s local time. Interest shall
be calculated on the actual number of days each loan is outstanding on the basis
of a year consisting of 360 days and shall be payable quarterly in arrears by
the 20th day of each March, June, September, and December or on such other day
in such month as CoBank shall require in a written notice to the Company.

SECTION 5.    Fees.  INTENTIONALLY OMITTED.

SECTION 6.    Promissory Note.  The Company promises to repay the unpaid
principal balance and any unpaid accrued interest of the loan on September 1,
2022, or such later date as CoBank may, in its sole discretion, authorize in
writing. If any installment due date is not a Business Day, then such
installment shall be due and payable on the next Business Day. In addition to
the above, the Company promises to pay interest on the unpaid principal balance
of the loan at the times and in accordance with the provisions set forth above.

SECTION 7.    Prepayment.  Subject to the broken funding surcharge provision of
the MLA (Section 12 (A)), the Company may prepay all or any portion of the
loan(s). Unless otherwise agreed, all prepayments will be applied to principal
installments in the inverse order of their maturity and to such balances, fixed
or variable, as CoBank shall specify.

SECTION 8.    Security.  Notwithstanding the provisions of the MLA, including,
without limitation, Section 4(A) of the MLA, the Company’s obligations hereunder
shall be unsecured, except that this Promissory Note and Supplement shall be
guaranteed in accordance with Section 4(B) of the MLA and any related guaranty
agreement.

SECTION 9.    Additional Conditions Precedent.  In addition to the conditions
precedent set forth in the MLA, CoBank’s obligation to make the loan is subject
to the conditions precedent that CoBank shall have received each of the
following (which, in the case of instruments and documents, must be in form and
content acceptable to CoBank): (A) a copy of a payoff letter or spreadsheet from
CDA setting forth, as of the Closing Date, the unpaid principal balance of the
Existing Debt, the interest accrued thereon, and any prepayment premiums,
surcharges and other amounts owning to CDA for or on account of the Existing
Debt; and (B) immediately available funds in an amount sufficient to pay all
interest accrued on the Existing Debt through the Closing Date, together with
all prepayment premiums, surcharges, and other amounts necessary to discharge
all of the Company’s obligations to CDA for or on account of the Existing Debt.

SECTION 10.  Additional Affirmative Covenants.  In addition to the affirmative
covenants set forth in the MLA, the Company agrees that: (A) if for any reason
the funds remitted to CDA are insufficient to discharge all of the Company’s
obligations to CDA for or on account of the Existing Debt, the Company will
promptly make such additional payments to CDA as may be required to discharge
such



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI1087T02

THE CONNECTICUT WATER COMPANY

Clinton, Connecticut

  -3-

 

obligations in full; and (B) while this Promissory Note and Supplement is in
effect and unless CoBank otherwise consents in writing, the Company will
immediately, secure the Company’s obligations hereunder and, to the extent
related hereto, the MLA as provided in the Security, Guarantee(s) and Title
Insurance Section (Section 4) of the MLA, in the event that the Company secures
any of its obligations with another lender, bond holder or bond issuer,
excluding liens granted in connection with purchase money indebtedness.

IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.

 

CoBANK, ACB   THE CONNECTICUT WATER COMPANY By:  

/s/ Alex Georgievski

  By:  

/s/ David C. Benoit

Title:  

Assistant Corporate Secretary

  Title:  

Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI1087T02

THE CONNECTICUT WATER COMPANY

Clinton, Connecticut

  -4-

 

EXHIBIT A

To Supplement No. RI1087T02

DESCRIPTION OF EXISTING DEBT TO BE REFINANCED

 

 

HOLDER/ISSUER    BOND DESIGNATION    PRINCIPAL OUTSTANDING

CDA

   2003 C Series 5.00%    $14,795,000.00